DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 20 and 21 are in improper Markush format and as such are indefinite as the meets and bounds of the claims cannot be determined. The claims recite a listing of component with "And" between them, and concludes with the phrase "or combinations thereof". These terms are at odds as they imply that these ingredients are already combined, while the phrase "or combinations thereof" imply that the ingredients alternatively can be combined. The claims presents two scenarios as alternatives, yet they are the same. It is not possible for the ingredients to require combination and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7, 10-13, 15, 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Ranade et al (US 2011/0008401 hereafter Ranade) in view of Togashi (US 2014/0107228 hereafter Togashi) and de Rijik (US 2009/0214628 hereafter de Rijik).
Ranade discloses an anhydrous topical composition consisting essentially of a water repellant consisting essentially of a film former present less than 15% and hydrophobic particles including iron oxides present in similar concentrations such that the ratio of the film former to the particles is from 1:10 to 5:1 [0032]. The anhydrous formulation comprises a volatile carrier including silicones present about 60% [0103-0105, examples]. The formulation has a contact angle greater than 90, such as 148 
The reference, while disclosing an anhydrous topical formulation comprising silicone film forming agent, the reference is silent to the specific surface tensions of the polymer.  According to the instant specification, the trifluoropropyldimethylsiloxy/trimethylsiloxy silsesquioxane meet the surface tension limitations and the use of such compounds is well known in anhydrous cosmetic compounds as seen in the Togashi patent.
Togashi discloses an anhydrous cosmetic formulation comprising a water repellant components comprising a film forming silicone such as trifluoropropyldimethylsiloxy/trimethylsiloxy silsesquioxane present in an amount of 5% by weight; hydrophobic particles including silicone powders present in an amount of 5 % by weight along with a volatile topical carrier such as isododecane present in an amount of 25% by weight and an active ingredient that includes a colorant [0020, 0022, 0027, 0085].  It would have been obvious to include the silicone compounds of the Togashi into the similarly anhydrous formulation of Ranade as they solve the same problem. 
de Rijik discloses a topical formulation for the treatment of skin comprising a silicone film forming polymers, particulates and volatile carrier compounds [abstract]. The silicone film forming polymers present from about 0.1-10% of the formulation and include silicone resins such as trimethylsiloxysilicate and isostearic acid copolymers of those silicone resins [0193]. The particulate matter includes powders of polymethylsilsesquioxane, present from about 0.5-25% of the formulation [0231-0235]. The formulation comprises a volatile carrier fluid present from about 40-99% of the formulation and can include silicones, ethylene glycols and other volatile compounds [0092, 0178]. Additional components include vitamins A, B and E [0179]; pigments and dyes [0181]; sunscreen compounds [0223]; active agents like lemon grass oil [0242], The formulation can be in the form of a 
Regarding the water contact angle overtime, it is the position of the Examiner that such limitations are inherent to the components assembled in the formulation. Since a product and its properties cannot be separated and since Ranade discloses the same materials arranged in the same way, for the same purpose, within the ratios and concentrations of the instant claims, it would be reasonable to assume that in addition to the angle of water being above 90 and meeting the limitations of the claim, the angle of water would remain for the duration of any testing time. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).
The components of Ranade are the same as those of the instant claims and have the same surface tension, concentrations and are used in the same manner. It would have been obvious to combine the prior art as the combination of formulations use the same components for the same purpose. It would have been obvious to follow the suggestions of Ranade to modify the formulation with the compounds of Togashi and de Rijik they solve the same problem and comprise similar components. One of ordinary skill in the art would have been motivated to combine the prior art as they serve the same purpose and accomplish the same goal.
Response to Arguments
Applicant’s arguments, see Pre-Appeal Brief, filed 2/9/21, with respect to the rejection(s) of claim(s) 1-5, 7, 10-13, 15, 17-25 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above recited rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618